Citation Nr: 1534613	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  13-27 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to VA compensation, pursuant to 38 U.S.C. § 1151, for residuals of a perforated colonic diverticulum incurred during a colonoscopy performed on June 18, 2009, at Gastroenterological Consultants, Ltd., in Reno, Nevada.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1969 to February 1971, which included service in the Republic of Vietnam.

The present matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Reno, Nevada, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claim of entitlement to VA compensation, pursuant to 38 U.S.C. § 1151, for residuals of a perforated colonic diverticulum incurred during a colonoscopy performed on June 18, 2009, at Gastroenterological Consultants, Ltd., in Reno, Nevada

At a December 2013 videoconference hearing, the Veteran, accompanied by his representative, appeared at the RO to present evidence and oral testimony in support of his claim before the undersigned Veterans Law Judge.  A copy of the transcript of this hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration.


FINDING OF FACT

A colonoscopy performed on the Veteran on June 18, 2009, at Gastroenterological Consultants, Ltd., in Reno, Nevada, was not conducted by a VA employee and did not occur in a facility over which the Secretary of VA has jurisdiction.


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C. § 1151 for residuals of a perforated colonic diverticulum incurred during a colonoscopy performed on June 18, 2009, at Gastroenterological Consultants, Ltd., in Reno, Nevada, are not met.  38 U.S.C.A. §§ 1151, 1701, 1703 (West 2014); 38 C.F.R. § 3.361 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a VA compensation claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  38 C.F.R. § 3.159(b) has since been revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

Here, the Veteran's claim for VA compensation under 38 U.S.C. § 1151 was filed in May 2010.  In response, a VCAA notice letter addressing the applicability of the VCAA to the claim and of VA's obligations to the Veteran in developing a § 1151 claim was dispatched to the Veteran in June 2010.  As fully complaint notice that addressed the matter on appeal and satisfied the above-described mandates, as well as the requirements that the Veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006), was furnished to the Veteran prior to the initial adjudication of the claim in the January 2011 rating decision on appeal, there is no defect regarding timing of VCAA notice.

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  The Veteran's private clinical records relating to his colonoscopy performed on June 18, 2009, at Gastroenterological Consultants, Ltd., in Reno, Nevada, and VA records dated subsequent to the colonoscopy, which relate to his treatment for a perforated colonic diverticulum, have been obtained and associated with the claims file.  The Veteran has been afforded ample opportunity to submit evidence in support of his claim or otherwise notify the Board of any additional relevant evidence that is not presently associated with his claims file.  The Board has also reviewed the Veteran's claims file as it appears on the VBMS and Virtual VA electronic databases for any pertinent evidence.

The Board concludes as a factual matter that the existing clinical evidence of record is sufficient to decide the current § 1151 claim, such that remanding the case for an examination to address this matter would be an unnecessary expenditure of VA resources.

The Veteran was provided with the opportunity to present oral testimony in support of his appeal before the undersigned Veterans Law Judge in a December 2013 videoconference hearing.  At the time of the hearing, he was accompanied by his representative and had the benefit of his advice and counsel.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court of Appeals for Veteran's Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) explaining fully the issues and (2) discussing the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

At the December 2013 videoconference hearing before the Board, the presiding Veterans Law Judge's questions and the oral testimony of the appellant focused on the elements necessary to substantiate his claim of entitlement to § 1151 VA compensation.  See transcript of December 5, 2013 Board hearing.  Thus, the Board finds that the Veterans Law Judge presiding over the December 2013 hearing has substantially fulfilled his obligations as required under 38 C.F.R. § 3.103(c)(2) (2015).  Bryant, supra.

Based on the foregoing, the Board finds that VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of the claim decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102 (2015).

Under the applicable criteria, compensation under 38 U.S.C.A. § 1151 shall be awarded for a Veteran's qualifying additional disability in the same manner as if such additional disability was service connected.  A qualifying disability is one which is not the result of a Veteran's willful misconduct, and which was caused by hospital care, medical or surgical treatment, or examination furnished him or her under any law administered by VA, and the proximate cause of the disability was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable. 38 U.S.C.A. § 1151(a) (West 2014).

In Viegas v. Shinseki, the Federal Circuit noted that section 1151 delineates three prerequisites for obtaining disability compensation. First, a putative claimant must incur a "qualifying additional disability" that was not the result of his own "willful misconduct." 38 U.S.C. § 1151(a).  Second, that disability must have been "caused by hospital care, medical or surgical treatment, or examination furnished the Veteran" by VA or in a VA facility.  Finally, the "proximate cause" of the Veteran's disability must be "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part" of VA, or "an event not reasonably foreseeable." See  Viegas v. Shinseki, 705 F.3d 1374 (Fed. Cir. 2013); 
§ 1151(a)(1)(A), (a)(1)(B).  




Under 38 C.F.R. § 3.361(f) (2015), the following are not hospital care, medical or surgical treatment, or examination furnished by a Department employee or in a Department facility within the meaning of 38 U.S.C.A. § 1151(a):

(1) Hospital care or medical services furnished under a contract made under 38 U.S.C. § 1703. 

(2) Nursing home care furnished under 38 U.S.C.A. § 1720. 

(3) Hospital care or medical services, including examination, provided under 38 U.S.C.A. § 8153 in a facility over which the Secretary does not have direct jurisdiction.

38 C.F.R. § 3.361(f) (2015).

The underlying facts are not in dispute. The Veteran contends that he is entitled to compensation under 38 U.S.C.A. § 1151 on the basis that the VA recommended that he undergo a colonoscopy, and that he sustained a perforated colonic diverticulum as a result of this procedure, which produced disabling residuals.  The record, including the pertinent clinical evidence and the Veteran's oral hearing testimony, indicates that on the advisement of his primary care physician, who is a VA employee, the Veteran underwent a colonoscopy procedure as part of a routine examination for patients of his age group.  According to the Veteran, the VA facility where he received his primary medical care reportedly did not have the clinical means and capabilities to provide him with a colonoscopy, and so it contracted with Gastroenterological Consultants, Ltd., of Reno, Nevada, to perform the procedure on the Veteran.  The scheduled colonoscopy was performed on June 18, 2009, and the Veteran now contends that he suffers from chronic disabling residuals associated with a perforated colonic diverticulum as a result of this procedure.

The Veteran's claim is apparently based upon his contention that the private medical care provider, Gastroenterological Consultants, Ltd., of Reno, Nevada, was acting at the behest or as an agent of VA, or under a contractual obligation to the VA in performing the colonoscopy. The evidence does not reflect that such is the case.  Assuming as true that the Veteran's primary care provider, a VA physician, advised him to undergo a colonoscopy as a matter of routine preventative care for a patient in his age group, there is no evidence that VA requested the private provider to act on its behalf.  There are no fee basis documents or other official VA documents indicating that VA contracted with Gastroenterological Consultants, Ltd., to furnish the Veteran with a colonoscopy examination in June 2009.  

Nevertheless, even if it could be construed that there was some sort of contractual agreement between these two parties, 38 C.F.R. § 3.361(f) specifically excludes awards for benefits under 38 U.S.C.A. § 1151 for hospital care or medical services furnished by contract under 38 U.S.C.A. § 1703.  Under 38 U.S.C.A. § 1703 the VA Secretary may contract with non-VA facilities to furnish hospital care or medical service to a Veteran for treatment of a service-connected disability, a disability for which a Veteran was discharged or released from service, or for a disability of a Veteran who has a total disability permanent in nature from a service-connected disability.  See 38 U.S.C.A. § 1703(1) (West 2014).  VA may also contract with non-Department facilities to provide medical services for treatment of a Veteran who has been furnished hospital care and requires medical service to complete treatment incident to such care or services and for hospital care for women Veterans.  See 38 U.S.C.A. § 1703(2), (4) (West 2014).

The statute and regulations on this point are clear in stating that the additional disability must have been caused by a Department employee or in a Department facility.  Such is not the case here.  It is clear that the June 18, 2009 colonoscopy performed at Gastroenterological Consultants, Ltd., in Reno, Nevada, does not meet the requirements under 38 U.S.C.A. § 1151 that such medical services be provided in a Department facility.  Furthermore, the record does not reflect, and the Veteran does not contend, that Gastroenterological Consultants, Ltd., in Reno, Nevada, and/or its clinicians, were under the direct ('day-to-day') jurisdiction of VA supervisors.  38 C.F.R. § 3.361(e) (2015).


Accordingly, any additional disability incurred due to the June 18, 2009 colonoscopy performed at Gastroenterological Consultants, Ltd., in Reno, Nevada, is ineligible for compensation under 38 U.S.C.A. § 1151.  As such, the Board need not address and resolve the issue of whether any additional disability the Veteran may have was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of Gastroenterological Consultants, Ltd., since this is not a Department facility. See 38 U.S.C.A. §§ 1151, 1701(3)(A) (West 2014).

As such, the claim for compensation under the provisions of 38 U.S.C. § 1151 must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the competent evidence weighs against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

38 U.S.C. § 1151 VA compensation for residuals of a perforated colonic diverticulum incurred during a colonoscopy performed on June 18, 2009, at Gastroenterological Consultants, Ltd., in Reno, Nevada, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


